                                                                          196-04 HOLLIS AVENUE
                                                                 SAINT ALBANS, NEW YORK 11412
                                                                                 P: (917) 337-2439
                                                                              FAX: (914) 462-4137




October 27, 2020

VIA ECF & E-MAIL
Honorable James L. Cott
United States Courthouse
500 Pearl Street
New York, New York 10007
                                            RE:     Kaye v. NYC Health & Hospitals Corp. et. al.
                                                    Index No.: 18-cv-12137(JPC)(JLC)

Dear Honorable Judge Cott:

        I am writing to express my concern about Defense Counsel’s compliance with discovery.
Yesterday I wrote the Court in an effort to compel the production of non-party deponent,
Catherine G. Patsos, Esq. for her deposition this morning. (ECF. 100) Defense Counsel was duly
served Subpoenas pursuant to Fed. R. Civ. P. 45 and Notices of Deposition on October 7, 2020.
At no time before yesterday afternoon did Defendants object to the subpoenas or state their
intent not to appear at this morning’s deposition. Despite their rejection of the subpoenas and
deposition notices, Plaintiff retained court reporting services and proceeded in anticipation of
Chief Corporate Compliance Officer Patsos’s deposition. Although I proceeded in good faith,
Counsel failed to appear.

        In closing, I would like to respectfully make a record. To date, Defense Counsel has done
the following in response to discovery demands in this case:

   •   When Plaintiff served Defendants with interrogatories, requests for admissions and
       requests for production, Defense Counsel waited over 5 months to respond. At the
       parties’ initial scheduling conference in front of Your Honor, she then informed the Court
       that she rejected the discovery demands;

   •   Defense Counsel rejected collaborating on a proposed ESI protocol for Your Honor to
       consider. Plaintiff drafted a document that sought Counsel’s input and again Defense
       Counsel told the Court that they did not have to collaborate on a protocol;


   •   Defense Counsel has failed to produce responsive discovery.(i.e. demographic data
       Affirmative Action Plans and Reports; investigative notes, recordings and hearing
       transcripts relied upon to write investigations that pertained to Plaintiff’s performance
       and Defendants’ alleged business decisions); and
                                                                              196-04 HOLLIS AVENUE
                                                                     SAINT ALBANS, NEW YORK 11412
                                                                                     P: (917) 337-2439
                                                                                  FAX: (914) 462-4137


      •   Today, Defendants failed to produce Ms. Patsos, Chief Corporate Compliance Officer for
          her deposition. Ms. Patsos wrote a memo that warned Dr. Kaye about recording two 730
          Examinations. Dr. Kaye alleges that the report was part of retaliatory managerial
          campaign to constructively discharge her from H + H. Dr. Kaye also reported malfeasance
          to Ms. Patsos, who was Chief Corporate Compliance Officer was tasked with the
          responsibility to investigate Whistleblower and retaliation complaints.

      •   Although, Ms. Patsos is a non-party deponent, her testimony is integral to Dr. Kaye’s claim.
          Further, despite specific discovery demands for associated investigatory reports,
          recordings and hearing transcripts, to date, Defendants have failed to produce: the three
          day transcript for the 730 Hearing convened in front of Judge Michael Gross; the first 730
          Examination conducted by Dr. Kaye; and or the recordings that Dr. Kaye allegedly made
          when she conducted the examination.


Respectfully submitted,

/s/

Special Hagan, Esq.
Attorney for Plaintiff
Melissa Kaye

c:        Donna Canfield, Esq.
          Counsel for Defendants
